J-S29034-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHICON JORDAN                              :
                                               :
                       Appellant               :   No. 299 EDA 2021

            Appeal from the PCRA Order Entered December 30, 2020
      In the Court of Common Pleas of Monroe County Criminal Division at
                       No(s): CP-45-CR-0000450-2014,
              CP-45-CR-0000844-2014, CP-45-CR-0000846-2014,
                           CP-45-CR-0000847-2014


BEFORE:       PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED NOVEMBER 23, 2021

        Appellant, Shicon Jordan, appeals from the December 30, 2020 order

dismissing his second petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, as untimely. After careful review, we

affirm.1

        The PCRA court summarized the relevant procedural history of this case

as follows:

              On January 28, 2015, [Appellant] was sentenced in
              the four captioned cases to an aggregate of 144 to
              288 months in a state correctional institution,
              consecutive to a sentence previously imposed in case
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The record reflects that the Commonwealth has not filed a brief in this
matter.
J-S29034-21


          No. 2854 Criminal 2013 — a case not implicated or
          involved in the instant PCRA motion. The sentences in
          case Nos. 450 and 846 followed jury trial convictions;
          the sentences in case Nos. 844 and 847 were imposed
          based on closed guilty pleas. The pleas and sentences
          were negotiated between [Appellant] and the
          Commonwealth and approved by the Court.

          [Appellant] did not seek reconsideration or, file direct
          appeals. Accordingly, the judgments of sentence
          became final on February 27, 2015.

          The negotiated plea and sentencing agreement
          provided that the sentence imposed in Case No. 844
          would run concurrent to all other sentences. The
          judgment of sentence issued on January 28, 2015
          inadvertently omitted case No. 2854 Criminal 2013 as
          one of the cases to which the sentence in Case No.
          844 was to run concurrent. Accordingly, on December
          4, 2015, we issued an amended judgment which
          corrected the error and clarified that the sentence in
          Case No. 844 was concurrent to the sentence imposed
          in Case No. 2854 Criminal 2013 as well as other
          specified sentences.

          On August 18, 2016, nearly 18 months after the
          judgments of sentence became final, [Appellant] filed
          a PCRA motion[, his first]. Since the Prior PCRA
          Motion was filed almost six months late and did not
          plead any exception to the one-year PCRA filing
          deadline, on August 26, 2016, we issued an order
          providing notice of our intent to dismiss the Prior PCRA
          motion as untimely. We incorporate that Order into
          this Order by reference.

          Counsel was appointed and [Appellant] was given 40
          days in which to object to dismissal, file an amended
          motion, or both.        [Appellant] did not respond.
          Accordingly, on November 15, 2016, we issued an
          order dismissing the Prior [first] PCRA Motion. Counsel
          did not file an appeal.

          On March 18, 2019, [Appellant] mailed a pro se
          second PCRA motion from jail. Subsequently, we

                                   -2-
J-S29034-21


            issued an order which, among other things, appointed
            counsel, granted time for the filing of an amended
            PCRA motion, and directed the parties to address both
            jurisdictional timeliness filing issues and the law
            pertaining to second PCRA petitions.

            Subsequently, [Appellant] filed a counseled amended
            PCRA motion [on July 17, 2019]. After continuances
            were requested and granted, several hearings were
            held. Both parties submitted evidence, arguments,
            and briefs.

PCRA court opinion, 2/24/21 at 1-2 (parentheticals omitted).

      Following evidentiary hearings, the PCRA court denied Appellant’s

petition on December 30, 2020.        On January 28, 2021, Appellant filed

separate, timely notices of appeal at each docket number, listing all four trial

court docket numbers. That same day, the PCRA court directed Appellant to

file a concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b).

      Appellant filed a timely Rule 1925(b) statement on February 17, 2021.

Thereafter, the PCRA court filed its Rule 1925(a) opinion on February 24,

2021, adopting its prior December 30, 2020 memorandum.

      On May 18, 2021, this Court issued a rule to show cause why the appeal

should not be quashed in light of Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018). On May 19, 2021, Appellant filed a response to the rule to show

cause. On June 11, 2021, this Court entered an order discharging the rule to

show cause and referring this issue to the merits panel.




                                     -3-
J-S29034-21


      Prior to our consideration of the merits of this appeal, we must address

whether Appellant’s notice of appeal complied with the requirements set forth

in Pennsylvania Rule of Appellate Procedure 341(a) and Walker. In Walker,

our supreme court provided a bright-line mandate requiring that “where a

single order resolves issues arising on more than one docket, separate notices

of appeal must be filed for each case,” or the appeal will be quashed. Id. at

185 A.3d at 971, 976-977. The Walker court applied its holding prospectively

to any notices of appeal filed after June 1, 2018.

      In the instant case, Appellant’s notices of appeal were filed on January

28, 2021, and therefore, the Walker mandate applies. This appeal was of a

single order resolving issues arising on all four docket numbers. A review of

the record demonstrates that appellant filed separate notices of appeal at each

docket number; however, the notices of appeal referenced all four docket

numbers in their respective captions.

      A recent en banc panel of this Court held that such a practice does not

invalidate Appellant’s separate notices of appeal.       Commonwealth v.

Johnson, 236 A.3d 1141 (Pa.Super. 2020) (en banc), appeal denied, 242

A.3d 304 (Pa. 2020). Accordingly, we turn to the merits of Appellant’s appeal.

      Appellant raises the following issues for our review:

            1.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding
                  [Appellant’s] PCRA petition was not timely filed?

            2.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding

                                     -4-
J-S29034-21


                  [Appellant’s] prior counsel was not ineffective in
                  failing to amend his [PCRA] petition or failing to
                  respond to the motion to dismiss his [PCRA]
                  petition?
            3.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding
                  [Appellant’s] prior counsel was not ineffective in
                  failing to notify [Appellant] that he was not
                  going to respond to the motion to dismiss or file
                  an amended [PCRA] on his behalf?

            4.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding
                  [Appellant] was not induced to enter into a plea
                  under duress when he was not guilty of the
                  crime?

            5.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding
                  [Appellant’s] prior counsel did not fail to
                  investigate the case?

            6.    Whether the [PCRA] court erred as a matter of
                  law and abused its discretion in finding
                  [Appellant’s] prior counsel was not ineffective
                  for failing to file an appeal regarding an
                  excessive sentence?

Appellant’s brief at 4-5.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the


                                      -5-
J-S29034-21


PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).

      Preliminarily, we must consider the timeliness of Appellant’s PCRA

petition because it implicates the jurisdiction of this court and the PCRA court.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation

omitted). All PCRA petitions, including second and subsequent petitions, must

be filed within one year of when a defendant’s judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, the record reveals that Appellant’s judgment of sentence became

final on February 27, 2015, when the 30–day time period for filing a direct

appeal to this Court expired.     See id.     Accordingly, Appellant had until

February 27, 2016 to file a timely PCRA petition.         Id. at § 9545(b)(1).

Appellant’s instant PCRA petition was filed March 18, 2019, more than four

years after his judgment of sentence became final, and is patently untimely.

Accordingly, appellant was required to plead and prove that one of the three

statutory exceptions enumerated in Section 9545(b)(1) applies.

      The three statutory exceptions to the PCRA time-bar are as follows:

            (i)   the failure to raise the claim previously was the
                  result of interference by government officials

                                      -6-
J-S29034-21


                      with the presentation of the claim in violation of
                      the Constitution or laws of this Commonwealth
                      or the Constitution or laws of the United States;

              (ii)    the facts upon which the claim is predicated
                      were unknown to the petitioner and could not
                      have been ascertained by the exercise of due
                      diligence; or

              (iii)   the right asserted is a constitutional right that
                      was recognized by the Supreme Court of the
                      United States or the Supreme Court of
                      Pennsylvania after the time period provided in
                      this section and has been held by that court to
                      apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking any of these exceptions

must “be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

       Instantly, Appellant invokes the “newly-discovered facts” exception to

the PCRA time-bar and argues that he is entitled to a new trial based upon his

purported discovery that he was abandoned by his prior PCRA counsel2 during

the pendency of his first PCRA petition. Appellant’s brief at 14, 18-19, 31.

We disagree.

       To be eligible for relief on a claim of newly-discovered evidence, a PCRA

petitioner must plead and prove by a preponderance of the evidence that the

evidence:



____________________________________________


2The record reflects that Appellant was represented during his first PCRA by
Brian S. Gaglione, Esq.


                                           -7-
J-S29034-21


            (1) could not have been obtained prior to the
            conclusion of the trial by the exercise of reasonable
            diligence; (2) is not merely corroborative or
            cumulative; (3) will not be used solely to impeach the
            credibility of a witness; and (4) would likely result in
            a different verdict if a new trial were granted.

Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa.Super. 2012) (citation

omitted).

      Our supreme court has recognized that attorney abandonment

constituting ineffectiveness per se may constitute a factual basis for the

”newly discovered facts” exception. In Commonwealth v. Peterson, 192

A.3d 1123 (Pa. 2018), our supreme court stated that:

            [T]he principle . . . that PCRA counsel’s ineffectiveness
            cannot be advanced as a newly-discovered “fact” for
            purposes      of    application   of   the     subsection
            9545(b)(1)(ii) exception to the PCRA’s one-year time
            bar, has no application in cases where PCRA counsel’s
            ineffectiveness per se completely forecloses review of
            collateral claims.

Id. at 1030.

      Nonetheless, a petitioner invoking the ineffectiveness per se of his prior

PCRA counsel under subsection 9545(b)(1)(ii) is still required to plead and

prove that: (1) he filed his petition within the applicable time frame provided

by subsection 9545(b)(2) – in this case, one year – of when he was able to

first present his claim; and (2) that he could not have presented the claim

earlier through the exercise of due diligence. See id. at 1130-1031 (finding

that a petitioner’s second PCRA petition, based on ineffectiveness per se of

his prior PCRA counsel, was timely when filed within 60 days of when petitioner

                                      -8-
J-S29034-21


received a copy of Court’s order quashing the appeal of his first, untimely-

filed PCRA petition).

      Here, our review of the record reveals that Appellant failed to file his

instant PCRA petition invoking the newly-discovered fact exception within one

year of the date the claims could have been presented, as required by

Section 9545(b)(2). Appellant has also failed to prove that could not have

presented the claim earlier through the exercise of due diligence.

      As recognized by the PCRA court,

            the record, including the docket and [Appellant’s] own
            testimony and exhibits, demonstrates that [Appellant]
            was served with the Order dismissing the Prior PCRA
            Motion. Thus, in late November, 2016, [Appellant]
            became aware that his motion had been denied. The
            evidence presented similarly demonstrates that at
            some point shortly thereafter, [Appellant] became
            aware through communications with appointed
            counsel that appointed counsel had not filed anything
            on his behalf. At the latest, [Appellant] absolutely
            became aware that no action had been taken on
            December 7, 2017, when our Clerk of Courts sent
            [Appellant], at [Appellant’s] written request, a copy of
            the docket sheet. A docket sheet printed and mailed
            that day would have confirmed that the Prior PCRA
            Motion had been denied and shown that appointed
            counsel had not filed an objection or other response
            to the Notice of Intent Dismiss, submitted an
            amended PCRA motion, filed an appeal, or taken any
            other action of record on behalf of [Appellant].
            Nonetheless, the instant PCRA motion was not filed
            until March 18, 2019, two years and three months
            after the docket sheet brought or in the exercise of
            due diligence should have brought to his attention the
            omissions of appointed counsel.

            ....


                                     -9-
J-S29034-21


            In-between the time [Appellant] received the docket
            sheet and the filing of the instant PCRA motion,
            [Appellant] attempted to file pro se appeals, out-of-
            time without permission, from the order dismissing
            the Prior PCRA Motion. However, those attempts were
            not made until well after the [one-year] filing period
            expired. In fact, the instant PCRA was not filed until
            more than one year after the Superior Court returned
            to our Clerk’s Office a pro se appeal [Appellant]
            attempted to untimely file directly in the Superior
            Court. Simply, while [Appellant] caused some docket
            activity, his actions were untimely and not diligent.

PCRA court opinion, 2/24/21 at 8-9.

      Under Section 9545(b)(1)(ii), “due diligence requires neither perfect

vigilance nor punctilious care, but rather it requires reasonable efforts by a

petitioner, based on the particular circumstances, to uncover facts that may

support a claim for collateral relief.” Commonwealth v. Brown, 141 A.3d

491, 506 (Pa.Super. 2016) (citation omitted; emphasis added).          Clearly,

appellant failed to undertake reasonable efforts in this instance.

      Based on the foregoing, we find that Appellant has failed to demonstrate

that his untimely petition satisfies the newly-discovered fact exception to the

statutory one year time-bar.

      Appellant also argues that the untimeliness of the instant PCRA petition

should be excused due to the ineffectiveness of his prior counsel with respect




                                     - 10 -
J-S29034-21


to his guilty plea, investigation of the case, and sentencing.3 See Appellant’s

brief at 31-32. We find that such relief is impermissible.

       Courts in this Commonwealth have long recognized that there is no

statutory exception to the PCRA time-bar applicable to claims alleging the

ineffectiveness of prior counsel. As our Supreme Court has explained:

              It is well settled that allegations of ineffective
              assistance of counsel will not overcome the
              jurisdictional timeliness requirements of the PCRA.
              See Commonwealth v. Pursell, [749 A.2d 911,
              915-916 (Pa. 2000)] (holding a petitioner’s claim in a
              second PCRA petition, that all prior counsel rendered
              ineffective assistance, did not invoke timeliness
              exception, as “government officials” did not include
              defense counsel); see also Commonwealth v.
              Gamboa-Taylor, [753 A.2d 780, 785-786 (Pa.
              2000)] (finding that the “fact” that current counsel
              discovered prior PCRA counsel failed to develop issue
              of trial counsel’s ineffectiveness was not after-
              discovered evidence exception to time-bar)[.]

Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005) (citation

formatting amended).

       To allow Appellant to raise new claims of prior counsel’s ineffectiveness

more than four years after his judgment became final directly conflicts with

the   legislative   mandate      of Section    9545(b)(1) of the   PCRA.   See

Commonwealth v. Turner, 80 A.3d 754, 767 (Pa. 2013) (stating that the

PCRA places time limitations on claims, and in doing so, “strikes a reasonable


____________________________________________


3 The record reflects that Appellant was represented at trial by Chandra V.
Bliece, Esq.


                                          - 11 -
J-S29034-21


balance between society’s need for finality in criminal cases and the convicted

person’s need to demonstrate that there has been an error in the proceedings

that resulted in his conviction”), cert. denied, 572 U.S. 1039 (2014). The

fact that Appellant frames some of his issues as alleging the ineffectiveness

of prior counsel simply does not overcome this Court’s lack of jurisdiction to

address them.

      Accordingly, for all the foregoing reasons, we discern no error on the

part of the PCRA court in dismissing Appellant’s second petition as untimely.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                                    - 12 -